Title: Isaac Smith Jr. to Abigail Adams, 21 February 1771
From: Smith, Isaac Jr.
To: Adams, Abigail


     
      Madam
      London, Feb. 21. 1771
     
     Your kindness to me in a former absence, requires some acknowledgment in this. I write to you, therefore, with the view of repaying an obligation, not of giving you any entertainment.
     After a short, tho’ not a very comfortable passage over the Atlantic, I landed at Dover, a town remarkable for nothing but extortion, except the Castle, which was originally founded by Julius Caesar, and compleated about 400 years since. It is situated on a summit extremely difficult of ascent, and commands a widely-extensive view. One may see from it, on a clear day, the Coast of France.—From Dover we went to Canterbury, a considerable city, which has a Cathedral, of 1100 years standing, an amazing pile of gothic architecture. But as I went into the City in the evening and left it again before light, I was obliged to lose sight of this antique and curious object.—From Canterbury I rode thro’ a most delightful country, beautifully variegated with hills and dales; and very different from our own at this inclement season of the year. The ground was every where cover’d with verdure; the flocks ranging the meads, and the soil, preparing under the cultivation of
      industry, for the produce of another year. The vast bodies of chalk and flint-stone, with which the ground is naturally interspersed, are very surprizing.
     Such is the extent of this metropolis; that, tho’ I have been here for several weeks, I have not seen above one half of it. The principal objects of curiosity, which I have visited, are the Tower, the Cathedral of St Paul, the bank of England, the Theatres, and the Opera. Of these, the first alone has too much variety, to be comprized in the compass of a single letter. It has been the repository of our military trophies, both in ancient and modern times. What particularly struck my attention in the Tower, was the small Armory, (as it is called) which is such an immense collection of small arms of every kind, as to form almost a perfect wilderness; and disposed in an infinite variety of forms, as pyramids, pillars, serpents, hydras, shells, half-moons, fans, furbelows, flounces, &c. &c. Among the rest is an Organ, composed of pistols, to the number of 2000 or more. I need not tell you, that St Paul’s is an Edifice of vast magnificence,
      probably more so than any other of the sacred order in the world. It is calculated to inspire one on the entrance, with sentiments of awe and veneration. But it is rather a mere display of pomp and grandeur, than of any real service to the interest of religion. The beauty of the Theatre consists in the scenery and in the representation. The former is often extremely natural, and sometimes extremely elegant and grand. The stage has produced in the Course of the Winter, two new pieces, each of which has met with the applause of the publick. One of them, entitled the West-Indian, I have the pleasure of sending. The Opera is an Italian Entertainment; entirely given in that language, and to an Ear, captivated with the charms of vocal music, is capable of affording an exquisite entertainment. You have heard, perhaps, of the Female Coterie. I conceived it to be some whimsical, or rather merely ideal institution, before I came here; but
      find it a real and strong instance of the impetuosity of the better sort of people in the pursuit of pleasure and dissipation. It is a Club, (the leaders of which are the fair sex,) calculated for the very genteel purposes of gaming and extravagance, gallantry and intrigue.
     The french language is here made an early and essential part of education. I dined the other day with a Gentleman and had no sooner sat at the Table, than I heard the G. and Lady, with their two little Misses, chattering in a dialect, to which I was not greatly accustomed; but found upon a little attention, that Miss Mary-Ann and her sister, neither of ’em (I suppose) eight years old, were already very well qualified to converse a la mode a Paris.
     You will please, to give my most affectionate regards to your sister Betsey (to whom I shall write, as soon, as I have it in my power) and to every friend either in Weymouth or Boston; and to favour me with your epistolary friendship, whenever you have leisure and opportunity.—I am, my dr. Mrs A. very affecty. Your’s,
     
      I. Smith
     
    